LEMMON, Justice,
concurring and assigning additional reasons.
The only serious misconduct in the present case occurred during the same time frame as the misconduct in the first case. If the two cases had been considered at the same time, the appropriate overall sanction, when all mitigating circumstances are considered, would not have exceeded twelve months. Accordingly, the majority properly ordered the sanctions to run concurrently, rather than consecutively as recommended by the Hearing Committee.